                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                     Dec 03, 2019
                                                                            SEAN F. MCAVOY, CLERK
 3
 4                              UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                    No.   2:19-CR-0045-WFN-1
 7                              Plaintiff,
                                                    SECOND PROTECTIVE ORDER RE:
 8           -vs-                                   COMPUTER FORENSIC REVIEW
 9                                                  PROCEDURES FOR CHILD
      CARLOS SALGADO VELASQUEZ,                     PORNOGRAPHY CONTRABAND
10                              Defendant.
11
12          Before the Court is the Second Stipulation re: Computer Forensic Review Procedures
13   for Child Pornography Contraband signed by Ann Wick, Assistant United States Attorney
14   for the Eastern District of Washington, and stipulated to by the Defendant, and Defendant's
15   attorney, Sandy Baggett.
16          The parties have stipulated to review procedures for child pornography contraband.
17   The Court has reviewed the file and Motion and is fully informed. Accordingly,
18          IT IS ORDERED that the Second Stipulated Motion Re: Computer Forensic Review
19   Procedures for Child Pornography Contraband, filed November 27, 2019, ECF No. 60, is
20   GRANTED. The Court enters this Stipulation and further Orders:
21          The defense team shall not make, nor permit to be made, any copies of the child
22   pornography contraband pursuant to this stipulation and order. The defense team agrees
23   that it is forbidden from removing any contraband images from the Government reviewing
24   facility.   Defense expert will be allowed to compile a report (without contraband
25   images/videos) documenting the examination on removable media if the case dictates.
26          If the defense expert makes any copies of the material contained on the extraction
27   copy containing child pornography, HSI has the authority to search defense expert’s copy
28   for child pornography images.


     SECOND PROTECTIVE ORDER - 1
 1              The District Court Executive is directed to file this Order and provide copies to
 2   counsel.
 3              DATED this 3rd day of December, 2019.
 4
 5                                                   WM. FREMMING NIELSEN
 6   12-03-19                                 SENIOR UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     SECOND PROTECTIVE ORDER - 2
